DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	Please renumber claims 1-4, 6-12, 14-18 and 20 as claims 1-17, respectively.
	Please cancel claims 5, 13, and 19.
	Please amend claims 1, 3, 9, 11, 15, and 17 as follows:
1. A system comprising:
a processor; and
a memory storing instructions that when executed cause the processor to:
based on an application of a Bayesian analysis on a plurality of text documents, identify containing a first distinguishing feature that [[to]] distinguishes the first group of text documents from other text documents of the plurality of text documents; 
identify formats , including instructions that cause the processor to receive a list of classes for classification of the first group of text documents, and identify the augmented features in each document of the first group of text documents based on the list of classes; 
determine structural characteristics of each document of the first group of text documents from positions of the augmented features of the first distinguishing feature in each document of the first group of text documents, wherein the structural characteristics indicate locations of the first distinguishing feature within a structure of each document of the first group of text documents;
create an association between the augmented features of the first distinguishing feature and the structural characteristics of each document of the first group of text documents; 
extract the augmented features from the first group of text documents; and


3. The system of claim 1, wherein the formats 

9. A method comprising:
receiving a plurality of text documents via a processing system;
identifying, based on a Bayesian analysis of the plurality of text documents, containing a first distinguishing feature that [[to]] distinguishes the first group of text documents from other text documents of the plurality of text documents;
identifying, by the processing system, formats , including receiving a list of classes for classification of the first group of text documents, and identifying the augmented features in each document of the first group of text documents based on the list of classes; 
determining, by the processing system, structural characteristics of each document of the first group of text documents from positions of the augmented features of the first distinguishing feature in each document of the first group of text documents, wherein the structural characteristics indicate locations of the first distinguishing feature within a structure of each document of the first group of text documents;
creating, by the processing system, an association between the augmented features of the first distinguishing feature and the structural characteristics of each document of the first group of text documents; 
extracting, by the processing system, the augmented features from the first group of text documents;
generating, by the processing system, a feature representation of the first group of text documents based on the extracted augmented features; and
providing the feature representation of the first group of text documents to a text document classifier to classify the first group of text documents.

s 
15. A non-transitory computer readable medium comprising executable instructions that when executed by a processor cause the processor to:
receive a plurality of text documents; 
based on an application of a Bayesian analysis on the plurality of text documents, identify containing a first distinguishing feature that [[to]] distinguishes the first group of text documents from other text documents of the plurality of text documents;
identify formats , including instructions that cause the processor to receive a list of classes for classification of the first group of text documents, and identify the augmented features in each document of the first group of text documents based on the list of classes; 
determine structural characteristics of each document of the first group of text documents from positions of the augmented features of the first distinguishing feature in each document of the first group of text documents, wherein the structural characteristics indicate locations of the first distinguishing feature within a structure of each document of the first group of text documents;
create an association between the augmented features of the first distinguishing feature and the structural characteristics of each document of the first group of text documents;
extract the augmented features from the first group of text documents;
generate a feature representation of the first group of text documents based on the extracted augmented features; and
provide the feature representation to a text document classifier to classify the first group of text documents.
17. The non-transitory computer readable medium of claim 15, wherein the formats 


		
REASONS for ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art and the references disclosed in the PTO 892 and searched by the examiner does not disclose or teaches equivalent features such as “based on an application of a Bayesian analysis on a plurality of text documents, identify a first group of text documents containing a first distinguishing feature that distinguishes the first group of text documents from other text documents of the plurality of text documents; 
identify formats related to the first distinguishing feature as augmented features of the first distinguishing feature in each document of the first group of text documents, including instructions that cause the processor to receive a list of classes for classification of the first group of text documents, and identify the augmented features in each document of the first group of text documents based on the list of classes; 
determine structural characteristics of each document of the first group of text documents from positions of the augmented features of the first distinguishing feature in each document of the first group of text documents, wherein the structural characteristics indicate locations of the first distinguishing feature within a structure of each document of the first group of text documents;
create an association between the augmented features of the first distinguishing feature and the structural characteristics of each document of the first group of text documents.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554.  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN W LEE/Primary Examiner, Art Unit 2664